The opinion of the court was delivered by
Barrett, J.
The character and purpose of the plaintiff bank are shown by its charter, and the other legislation on the subject of and affecting such banks, and the depositors therein, and the officers thereof.
It is not a business corporation, operating for its own emolument, or for that of the corporators. It has no stockholders. It *467is instituted “ for the purpose of enabling industrious persons of all classes to invest such part of their earnings as they can conveniently spare, in a safe and profitable manner.” The money that the bank has to handle consists of the deposits made. It, and the profits on it, belong, in fixed proportion, to the depositors. The corporation is created, not to become the owner of the money or its representative, but to receive and handle it to the sole intent of an investment of it in a safe and profitable manner, for the benefit of the depositors. The provision for the suing and being sued of the corporation is in subserviency to, and to enable it to carry into effect, the purpose of its creation, and to render it capable of being forced by legal compulsion to respond its liabilities on that score. In Huntington v. Savings Bank, 6 Otto, 388, is an ample and just exposition by Strong, J., of the purpose, functions, and character of such institutions as that under Act of Congress, and this under our state laws. Until the last session of the Legislature there was no provision for the payment of any taxes by savings banks. The only special provision touching taxation, having, reference to such banks, was that requiring the treasurer to make return to town cleric of depositors of more than $250. That provision indicates that, so far as deposits are concerned, the purpose was to treat , them as the property of the respective depositors, and to subject them to taxation in the name of such depositors, in the same way that any other property would be the subject of taxation in the name of the owner thereof. It is clear that it was not understood that the bank was the taxable owner, or holder of the money deposited, or of the securities therefor which they held. The provisions of the act relating to savings banks, of November 15, 1851, section 1, shows that it was contemplated that deposits would be invested in bank stock ; that investments on loan would be secured by bank stock, also in public funds, and on loans secured by the public funds; also in loans on mortgages of real estate, &c., &c., all which was to be reported to the auditor of accounts annually, and by him to the Legislature. In reference to every kind of investment that could be made, and of security that could be''given therefor, no provision of statute indicated the purpose of having such investments *468the subject of taxation against the corporation. In all the time since that act of 1851, investments of all the various kinds have been made by all the savings banks, and upon all the various kinds of securities, and all have been reported to the auditor and the Legislature. Yet no provision has been made for taxing any such investments, and this case furnishes the first instance in which it has been attempted.
The statute cited means, in reference to investment of deposits in bank stock, the same as in reference to investments in anything else, or on any other securities. It is not claimed that any other investments are taxable. And the ground on which it is claimed that this investment is taxable to the plaintiff bank, is the provision of the statutes. Gen. Sts. c. 83, s. 18, viz., “ Any bank or other corporation owning shares of its own stock, or of any other corporation, shall be listed and assessed thereon in the town where the corporation owning such stock is situated.” It is obvious from the nature of the case, and from practical construction, that savings banks are not meant by the terms “ banks and other corporations ” in that statute. The investment contemplated by said act of 1850, does not mean the owning of shares in the sense of said section 18, c. 83, Gen. Sts. We have no doubt that the Legislature intended to leave the subject of taxing deposits solely and exclusively on the statute as to deposits of over $250, with no intention to subject the bank or the depositors, through and in the name of the bank, to any further or other taxation on the score of the deposits held by the bank. If any further taxation of deposits was contemplated, it was left to be done under the general provisions of the statutes for the assessment and taxation of individuals in their own names for money on hand or at interest. It is needless to extend into details the various considerations and reasons which lead us all by the same processes to the same result in this case.
It is amply within legislative power in the matter of taxation, to say that on sums of money less than $250 persons shall be exempt from taxation, on the score of public policy, as related to the purpose for which savings banks were created. It is equally competent to let the aggregate amount of deposits of smaller sums *469than that go free of taxation. ■ It is competent and proper for the Legislature, after subjecting deposits in excess of $250 to taxation against the depositors, to omit to subject the same depositors to further taxation for the same deposits, as would be done if this investment of deposits in bank stock should be taxed against the bank, for the savings bank would have to answer for the tax out of the money of the depositors, the bank having none of its own.
Then again, it occurs to suggest that by such taxation of the bank stock, persons who are taxed in other towns for all their money deposited in the plaintiff bank, would be compelled to pay an additional tax to the town of Rutland on the score of the same money ; and persons who are not taxed or taxable at all in other towns where they reside on the score of deposits less than $250, would still have to pay taxes to the town of Rutland, in which they do not reside, on the score of the same deposits pro rata with other depositors. Upon the subject of double taxation, and the presumption against such intent, see Cooley Taxation, 165; 1 Abbott Corp. Dig. 834-849; Angell & Ames Corp. s. 460-1.
The tax paid being not warranted by law and paid under protest, is recoverable in this action.
Judgment is reversed, and judgment rendered for plaintiff to recover the money paid as stated in the agreed facts, with interest from the time of payment.